By the Court.*—Robinsoh, J.
—By the pleadings, the fact that the defendants were a railroad corporation, owning a railroad between Chicago, in the State of Illinois, and Cincinnati, in the State of Ohio, and common carriers for hire; and that plaintiff at the time of the accident complained of was a passenger in one of their cars, to be carried for hire between those cities, was admitted.
When the plaintiff first rested his case, it appeared that while such passenger was near Logansport, Indiana, the car in which he rode was, by reason of the breaking of one of the rails, overturned, in consequence of which his shoulder-blade was broken, and without imputation of negligence on his part, he sustained serious injury.
The circumstances under which the accident occurred, as *184disclosed by plaintiff’s evidence when he first rested, and the fact that it arose from the car running off the track and upsetting, showed some such defect or deficiency in the road, or the machinery by which it was operated, as presented a prima facie case of negligence, entitling him to recover (Holbrook v. Utica & Schenectady R. R. Co. 12 N. Y. 236 ; Curtis v. Rochester & Syracuse R. R. Co. 18 Id. 534; Edgerton v. N. Y. & Harlem R. R. Co. 39 Id. 229).
The defendants had contracted to carry him safely, but failed to do so through a defect in their track. Th ey were bound to have their track in a sound and safe condition, and as the accident happened from a failure in this respect, the burden of showing that it occurred without fault on their part was cast upon them, and this they attempted to do by endeavoring to prove, what the law exacted, .that their road was free from any defects which the utmost vigilance, aided by the highest skill, could discover or prevent.
Upon this issue testimony was offered on both sides. The plaintiff subsequently offered considerable evidence tending to show positive neglect; and the question, as finally submitted,, was one properly within the province of the jury, and has been passed upon by them.
The defendants’ counsel requested the judge to charge the jury, that if the tracks and “ rails' of the defendants were sound immediately prior to the accident, and there was no defect in the rail which could have been discovered by any examination, the defendants were not responsible for the damage caused by the accident.”
The judge said, “ I leave that to the jury, as a question of fact.”
Defendants’ counsel then asked the judge to charge, that if they believed that state of facts, then the defendants were not responsible; to this the judge replied, “ I decline to charge in that form. I leave it as a question of fact for the jury.”
This was reiterated in substantially the same form, and on the judge declining to charge “ that, in that form,” exception was taken.
The evidence on the part of the plaintiff tended to show *185that the defect was not in the rail which broke, but in the wooden eross-ties, and these ingenious requests tended to misdirect the mind of the jury from the evidence, and were properly denied.
The defendants’ counsel then stated eight several particulars in which they claimed to except to the judge’s charge. As to the 1st, 2d, 4th, 6th, and 8th :
1st. That the defendants were responsible for all damages resulting from an accident where there was no vis major.
2d. That in this case there was no evidence of vis major.
4th. That the defendants had not proved anything in the nature of vis major in the case.
6th. That the jury were to take into consideration, in determining the damages, the mental anguish and suffering of the plaintiff.
8th. That the whole charge was a direction to the jury to find for the plaintiff.
Neither of these propositions is found in the charge.
3d. The third proposition is predicated upon the statement in the charge, that the circumstances proved, showing an injury resulting from a defect in the railroad or its appliances, presented prima facie evidence of neglect, is sustained by the authorities in our Court of Appeals above cited.
5th. That the jury were bound to allow plaintiff, on account of his damages, the full charge of Dr. Camochan, of $1,200.
This expense was incurred for medical attendance by Dr. Camochan, in his necessary attendance to cure plaintiff of his injury, and no question was made that it was not necessary and proper. No suggestion is made why it should not be allowed as part of the plaintiff’s damages. Personal suffering, as well as medical expenses, and the direct pecuniary loss, were the subjects for compensation (Ransom v. N. Y. & Erie R. R. Co. 15 N. Y. 415 ; Morse v. Auburn & Syr. R. R. Co. 10 Barb. 621; Sedg. on Dam. 648, note 2).
7th. The instruction to the jury, that in fixing the damages, they might take into account the probable profits of the engagements, or probable earnings of the plaintiff, after the time of the accident and during his disability therefrom. This, although *186not precisely in the terms of the charge, may be regarded as a substantial statement of its meaning and intent. In suits of this character there can be no certain measure of compensation for the pain and anguish of the body, injury to the health or person, nor for the loss of time and care of business.
The inquiry necessarily involves consideration of the position of the injured party in life, the business or profession in which he was engaged, the means at his command to earn money, and the extent to which they are affected in consequence of the injury (Wade v. Leroy, 20 How. U. S. 34; Curtis v. Rochester & Syr. R. R. Co. 20 Barb. 282; affirmed in 18 N. Y. 534).
This instruction to the jury was not erroneous, nor did any other error occur on the trial which entitles defendants to a new trial.
The judgment should be affirmed.

 Present, Daly, Ch. J., Robixson, and J. F. Daly, JJ.